DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-7, 11-12, 15-18, 20, 22, and 24 as filed 05/21/2020 are the current claims hereby under examination. 

Claim Objections
Claims 17-18 and 24 are objected to because of the following informalities:
In claim 17, please change “according to claim 16 wherein printing at least one layer using a plurality of materials” to read “according to claim 16, wherein printing a surface of an insole adaptive layer comprises printing at least one layer using a plurality of materials” or another equivalent amendment. The claim as currently constructed is worded awkwardly.
In claim 18, please change “said processor comprises a computer program product configured to” to read “said processor comprises a computer program product configured to:”
In claim 18, please change “associating said designated Shore hardness values with said recorded zones” to read “[[associating]] associate said designated Shore hardness values with said recorded zones.” The verbs in the series of “configured to” limitations should match.  
In claim 24, please change “differs from differs from” to read “ differs from”
In claim 24, please change “the midfoot degree of load pressure” to read “[[the]] a midfoot degree of load pressure”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 18, the generic placeholder “a manufacturing device” with the transitional phrase “operative to” modified by the function language “manufacture said insole adaptive layer.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
[0044] of the specification as filed 05/21/2020 recites corresponding structure for the manufacturing machine and includes three-dimensional additive manufacturing machines configured for rapid prototyping, three-dimensional printing, two- dimensional printing, freeform fabrication, solid freeform fabrication, incremental sheet forming, and stereolithography. Manufacturing machines can also include a subtractive manufacturing machine, including machines adapted for milling, turning, and/or an additive manufacturing machine, and/or an injection molding machine. The manufacturing machines can further include an extrusion manufacturing machine, a melting manufacturing machine, a solidification manufacturing machine, an ejection manufacturing machine, a die casting manufacturing machine, a stamping process machine, an assembly robot assembling 3D objects from pieces or blocks.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-12, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandolini (Foot Plantar Pressure Offloading: How To Select The Right Material For A Custom Made Insole).
Regarding Claim 1, Mandolini teaches an insole adaptive layer (IAL)(Abstract, custom-made insole), comprising:
a surface (Figure 7b, surface of insole) comprising a plurality of contour lines (Figure 7b, contour lines in the insole are defined by the diameters of the inserts, 1 under the fourth metatarsus and 2 under the heel (the inner diameter and the outer diameters)), said contour lines defining zones;
wherein said surface within each zone has predetermined mechanical properties specific to said zone (4 CASE STUDY AND RESULTS DISCUSSION, the inserts materials have been calculated: 18 Shore A Polyurethane for the 'small' insert; 30 Shore A EVA for the annulus part of the 'medium' insert; 25 Shore A EVA for the circular part of the 'medium' insert); and
said contour lines of each of said surface zones correspond to contour lines obtained from pedobarographic data of a subject (as described in section 4, the location and size of the inserts is determined from results of a baropodometric platform which generates the pedobarographic data (the plantar pressure map seen in Figure 7a). The contour lines in the pedobarographic data are seen in Figure 4 and correspond to the regions where the pressure is above the maximum admissible pressure value (MAPV)); 
wherein a perimeter of at least one of said zones is larger than a corresponding plantar zone of a subject (See Figure 4 and Figure 6, the insert size is selected so that it is larger than the area with pressure above the MAPV for the medium and large insert) such that said plantar zone placed on said insole adaptive layer remains engaged with said insole adaptive layer zone during shifting of said plantar zone in respect to said insole adaptive layer (this limitations appears to be an intended feature that occurs because the perimeter of the zones is larger than the region. As Mandolini discloses that the perimeter of the zone is larger than the region, Mandolini inherently discloses this limitation).

Regarding Claim 2, Mandolini further discloses wherein said mechanical properties include at least one or a combination of Shore hardness (as described above, the shore hardness is adjusted), young's modulus, shear modulus, yield stress, compression, thickness, elasticity, and ductility.

Regarding Claim 3, Mandolini further discloses wherein at least one of said surface zones is configured to succumb to pressure applied by a corresponding plantar pressure zone of a subject (4, the hardness of the materials is consistent with the pressure to offload: indeed, the softest and most accommodating material is under the maximum pressure peak. The softest section “succumbs” to the pressure applied by compressing).

Regarding Claim 4, Mandolini further discloses wherein a degree of deformation of said surface within said surface zone corresponds to a value of pressure applied by said plantar pressure zone as expressed by said pedobarographic data of said subject (As described in section 3.3.3, the degree of deformation of a surface of each zone is controlled through the selection of the hardness of the material in the zone. The material is selected based on a procedure that finds the solution where the pressures in the pedobarographic data are under the MAPV).

Regarding Claim 5, Mandolini further discloses wherein values of said mechanical properties of at least one zone of the surface are inversely related to pressure values of at least one corresponding region defined by said pedobarographic data (as described above, the softest material (lowest shore value) corresponds to the highest pressure).

Regarding Claim 6, Mandolini further discloses wherein at least one of said zones is least deformable (as described in section 4, the zone formed around the inserts is made with from a NORA AL insole, which has a hardness of 50 Shore A (see NPL_San_Tsung provided). This zone is therefore the hardest and least deformable) and supports over 50% of the plantar pressure applied by a sole of a subject (As seen in Fig. 7b, the zone surrounding the inserts makes up the majority of the insole and therefore supports a majority of the plantar pressure applied by the subject).

Regarding Claim 11, Mandolini further discloses wherein the surface is composed of one or more materials (As described above, the surface described in section 4 includes at least Polyurethane and EVA).

Regarding Claim 12, Mandolini further discloses wherein at least one material has a Shore hardness in the range of 00-10 to A-60 (4, 18 Shore A; 30 Shore A; and 25 Shore A).

Regarding Claim 22, Mandolini further discloses wherein said plurality of plantar regions is selected from the group consisting of: medial heel, lateral heel, medial midfoot, lateral midfoot, first metatarsal, second metatarsal, lateral metatarsal, hallux, second toe, lateral toe (As seen in Figure 7a, the regions for the insert can be selected from ant region of the plantar surface based on the pressure data and in this case study, they include portions of the medial and lateral heel and the lateral metatarsal as depicted in Fig. 3 as filed 05/21/2020 of the instant application).

Regarding Claim 24, Mandolini further discloses wherein a medial heel degree of load pressure differs from differs from the midfoot degree of load pressure (See Figure 7b, the insole has different materials at the medial heel and the midfoot, as the material is selected based on the load pressure as determined from the pressure map seen in Figure 7a, the load pressure at the two locations is different).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mandolini (Foot Plantar Pressure Offloading: How To Select The Right Material For A Custom Made Insole) as applied to claim 1 above, and further in view of Kilgore (US 20170245592 A1).
Regarding Claim 7, Mandolini discloses the insole adaptive layer according to claim 1 as described above.
However, Mandolini does not explicitly disclose wherein the mechanical properties of each zone vary throughout a depth of said zone. Kilgore teaches a liner for a shoe such as an insole (Abstract) wherein the mechanical properties vary throughout a depth of the liner ([0044], mold 700 could be partially filed with a first material and then filled with second, third, fourth, and/or fifth materials, yielding different properties through the depth of sockliner 100). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insole disclosed by Mandolini to include varied mechanical properties across a depth of the insole as taught by Kilgore to provide controllable compressibility and resistance to compression (Kilgore [0044]). One of ordinary skill in the art would recognize that applying the known technique of varying mechanical properties through a depth of an insole by layering materials as taught by Kilgore to the insole disclosed by Mandolini would yield only the predictable result of allowing the mechanical properties to be further controllable and customizable to the specific patient. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mandolini (Foot Plantar Pressure Offloading: How To Select The Right Material For A Custom Made Insole) as applied to claim 11 above, and further in view of Everz (US 20040103558 A1).
Regarding Claim 15, Mandolini discloses the insole adaptive layer according to claim 11 as described above.
However, Mandolini does not explicitly disclose wherein said surface comprises one or more materials arranged in layers of varying thicknesses, having a cumulative Shore hardness of one or more of A-27, A-40, A-50, A-60, D-0, D-10, A-70, D-20, A- 85, A-9.
Everz teaches a composite insole (abstract) wherein the surface comprises one or more materials arranged in layers of varying thicknesses, having a cumulative Shore hardness of one or more of A-27, A-40, A-50, A-60, D-0, D-10, A-70, D-20, A- 85, A-9 ([0020], with split leather one may also practically arbitrarily set the optimal thickness ratio between the foamed material layer and the cover layer. Accordingly, therefore the desired total hardness of the inner sole may be set between 30.degree. and 40.degree. Shore A). It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insole disclosed by Mandolini to include a stack of different thickness material with a suitable composite material as taught by Everz to control the total thickness and hardness of the insole (Everz [0020]). One of ordinary skill in the art would recognize that applying the known technique of controlling the thickness of the layers of the insole as taught by Everz to the insole disclosed by Mandolini would yield only the predictable result of creating an insole with a controllable hardness.  

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mandolini (Foot Plantar Pressure Offloading: How To Select The Right Material For A Custom Made Insole) in view Schwartz (US 20180228401 A1).
Regarding Claim 16, Mandolini discloses a method for manufacturing an insole adaptive layer (Abstract, procedure for generating a custom insole for additive manufacturing), comprising:
generating pedobarographic data of a sole of a subject (3.3.3, Procedure description, static acquisition of the foot pressure map, using a baropodometric platform);
recording zones defined by said pedobarographic data (3.3.3, sketching, over the pressure map, the isobar curves at the admissible pressure value, for each pressure peak.);
designating Shore hardness values to said zones (3.3.3, calculates the materials of the insert (which determine the shore hardness of each section)) in accordance with said pedobarographic data (3.3.3, through an analysis of the following curves…Baropodometric pressure curve: pressure curve of the customer, at the specific anatomical foot area, on the rigid surface of the baropodometric platform);
generating a model, in which each zone is at least 2-15% larger than its corresponding recorded zone defined by said pedobarographic data (3.3.3, overall dimensions ("small", "medium", "big") of the inserts, which must be big enough to cover the whole curve, previously computed. The recorded zone is the pedobarographic data is defined by having a pressure above the maximum admissible pressure value (MAPV). The area of the corresponding zone defined by the insert is shown in Figure 5. At 75% of the insert total radius, the pressure is below the MAPV. That is, the radius of the zone is at least 33% larger than the radium of the recorded region in the data);
associating said designated Shore hardness values with said recorded zones (3.3.3, calculates the materials of the insert (which determine the shore hardness of each section)); and
fabricated a surface of an insole adaptive layer comprising zones of different Shore hardness in accordance with said model (4, custom made insole, realized by an Italian orthopaedic footwear factory and showed in Figure 7.b)
However, Mandolini does not explicitly disclose printing the surface. Mandolini suggests the present workflow is compatible with the additive manufacturing technology for custom made insoles, simply by replacing the insert material choice with the percentage of infill pattern choice (5 Conclusion). 
Schwartz teaches a method of generating a custom orthotic (Abstract) comprising printing a surface of the insole ([0033], At step 24, the 3D printer data is received by the 3D printer, and creates a custom orthotic based on the 3D printer data). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mandolini to include printing the surface as taught by Schwartz to create an orthotic that reduces excessive foot pressure in areas where needed based upon an individual's pressure measurements (Schwartz [0029]). One of ordinary skill in the art would recognize that substituting the 3D printing method as taught by Schwartz for the additive manufacturing method as suggested by Mandolini would be a simple substitution of known methods in the art that would yield only the predictable result of generating the orthotic according to the model. 

Regarding Claim 17, Schwartz further teaches wherein printing at least one layer using a plurality of materials ([0024], Certain areas of the foot orthotic or insole can utilize either harder and/or softer materials to accommodate for various pressure readings of the individual's foot and [0041], materials of different resilience can be used selectively throughout an orthotic).

Regarding Claim 18, Mandolini discloses a system for manufacturing an insole adaptive layer comprising:
at least one sensor (3.3.3, a baropodometric platform) used to obtain pedobarographic data of a subject (3.3.3, the static acquisition of the foot pressure map, using a baropodometric platform); and
a computer program product (Introduction, procedure leverages on software systems for the plantar pressure analysis and Finite Element Analysis for the simulation of the insole-foot interaction) configured to 
record zones defined by said pedobarographic data (3.3.3, sketching, over the pressure map, the isobar curves at the admissible pressure value, for each pressure peak.);
allot Shore hardness values to said zones (3.3.3, calculates the materials of the insert (which determine the shore hardness of each section)) in accordance with said pedobarographic data (3.3.3, through an analysis of the following curves…Baropodometric pressure curve: pressure curve of the customer, at the specific anatomical foot area, on the rigid surface of the baropodometric platform); and
generate a model in which each zone is at least 2-15% larger than its corresponding recorded zone defined by said pedobarographic data (3.3.3, overall dimensions ("small", "medium", "big") of the inserts, which must be big enough to cover the whole curve, previously computed. The recorded zone is the pedobarographic data is defined by having a pressure above the maximum admissible pressure value (MAPV). The area of the corresponding zone defined by the insert is shown in Figure 5. At 75% of the insert total radius, the pressure is below the MAPV. That is, the radius of the zone is at least 33% larger than the radium of the recorded region in the data);
associating said designated Shore hardness values with said recorded zones (3.3.3, calculates the materials of the insert (which determine the shore hardness of each section)); and

	However, Mandolini does not disclose a processor in communication with said sensor; a manufacturing device operative to manufacture said insole adaptive layer; and wherein said processor comprises the computer product and wherein said manufacturing device is configured to produce a surface of an insole adaptive layer comprising zones of different Shore hardness in accordance with said model.
	Schwartz teaches a system for generating a custom orthotic (Abstract) comprising: a processor in communication with said sensor ([0032], a pressure sensor 10 for taking foot pressure measurements, such a as an electronic pressure plate sensor (e.g., an AETREX iStep NOVA foot scanner) is coupled to a processor 12); 
a manufacturing device ([0033], 3D printer) operative to manufacture said insole adaptive layer ([0033], creates a custom orthotic based on the 3D printer data); and 
wherein said processor comprises the computer product ([0044], program instructions may be provided to a processor to produce a machine, such that the instructions that execute on the processor create means for implementing the functions specified in the illustrations) and 
wherein said manufacturing device is configured to produce a surface of an insole adaptive layer comprising zones of different Shore hardness in accordance with said model ([0033], the processor receives the pressure data and uses a stereolithography process to transform the pressure data to 3D printer data that will instruct a 3D printer how to create the custom orthotic or insole. At step 24, the 3D printer data is received by the 3D printer, and creates a custom orthotic based on the 3D printer data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system Mandolini to include processor connected to the sensor and manufacturing device to generate custom insoles that reduce excessive foot pressure in areas where needed based upon an individual's pressure measurements (Schwartz [0029]). 

Regarding Claim 20, Schwartz further teaches wherein said manufacturing device is configured to produce zones in which mechanical properties of said surface within said zone are distinct ([0024], areas of the foot orthotic or insole can utilize either harder and/or softer materials to accommodate for various pressure readings of the individual's foot. See Fig. 3, the entire orthotic or insole insert is created of different types of compression cell structures 302, 304, 306, 308, 310, 312, 314, 316, 318, and 320. In accordance with the present invention, each compression cell type is created with a different structure, with each structure dictating the pressure response for each compression cell).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791